        Case 3:19-cv-02916-WHA Document 86 Filed 11/12/19 Page 1 of 7



 1   XAVIER BECERRA                                      DENNIS J. HERRERA, State Bar No. 139669
     Attorney General of California                      City Attorney
 2   KATHLEEN BOERGERS, State Bar No. 213530             JESSE C. SMITH, State Bar No. 122517
     NELI N. PALMA, State Bar No. 203374                 Chief Assistant City Attorney
 3   KARLI EISENBERG, State Bar No. 281923               RONALD P. FLYNN, State Bar No. 184186
     STEPHANIE T. YU, State Bar No. 294405               Chief Deputy City Attorney
 4   1300 I Street, Suite 125, P.O. Box 944255           YVONNE R. MERÉ, State Bar No. 173594
     Sacramento, CA 94244-2550                           SARA J. EISENBERG, State Bar No. 269303
 5   Tel: (916) 210-7522; Fax: (916) 322-8288            JAIME M. HULING DELAYE, State Bar No. 270784
     E-mail: Neli.Palma@doj.ca.gov                       Deputy City Attorneys
 6   Attorneys for Plaintiff State of California, by     City Hall, Rm 234, 1 Dr. Carlton B. Goodlett Pl.
     and through Attorney General Xavier Becerra         San Francisco, CA 94102-4602
                                                         Tel: (415) 554-4633, Fax: (415) 554-4715
 7   JAMES R. WILLIAMS, State Bar No. 271253             E-Mail: Sara.Eisenberg@sfcityatty.org
     County Counsel                                      Attorneys for Plaintiff City and County of San
 8   GRETA S. HANSEN, State Bar No. 251471               Francisco
     LAURA S. TRICE, State Bar No. 284837
 9   MARY E. HANNA-WEIR, State Bar No. 320011            LEE H. RUBIN, State Bar No. 141331
     SUSAN P. GREENBERG, State Bar No. 318055            Mayer Brown LLP
10   H. LUKE EDWARDS, State Bar No. 313756               3000 El Camino Real, Suite 300,
     Office of the County Counsel, Cty. of Santa Clara   Palo Alto, CA 94306-2112
11   70 West Hedding Street, East Wing, 9th Fl.          Tel: (650) 331-2000, Fax: (650) 331-2060
     San José, CA 95110-1770                             Email: lrubin@mayerbrown.com
12   Tel: (408) 299-5900; Fax: (408) 292-7240            Attorneys for Plaintiffs County of Santa Clara, et
     Email: mary.hanna-weir@cco.sccgov.org               al.
     Attorneys for Plaintiff County of Santa Clara
13                                                       *Additional Counsel Listed on Signature Pages

14                             IN THE UNITED STATES DISTRICT COURT

15                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

16

17   CITY AND COUNTY OF SAN FRANCISCO,                    No. C 19-02405 WHA
           Plaintiff,                                     No. C 19-02769 WHA
18                                                        No. C 19-02916 WHA
           vs.
19   ALEX M. AZAR II, et al.,                             PLAINTIFFS’ RESPONSE TO ORDER
           Defendants.                                    RE USE OF TERM “ENTITY”
20
     STATE OF CALIFORNIA, by and through                  Date:           October 30, 2019
21   ATTORNEY GENERAL XAVIER BECERRA,                     Time:           8:00 AM
          Plaintiff,                                      Courtroom:      12
22                                                        Judge:          Hon. William H. Alsup
          vs.                                             Action Filed:   5/2/2019
23   ALEX M. AZAR, et al.,
            Defendants.
24
     COUNTY OF SANTA CLARA, et al.
25         Plaintiffs,
26         vs.
     U.S. DEPARTMENT OF HEALTH AND
27   HUMAN SERVICES, et al.,
           Defendants.
28

             Plaintiffs’ Response to Order re Use of Term “Entity”, Nos. 19-2405 WHA, 19-2769 WHA, 19-2916 WHA
          Case 3:19-cv-02916-WHA Document 86 Filed 11/12/19 Page 2 of 7



 1   I.     THE 2019 RULE’S DEFINITION OF “ENTITY” INCLUDES “HEALTH CARE ENTITIES”

 2          The answer to the question posed in the Court’s November 8, 2019 Order is yes. Church

 3   does not use the term “health care entity,” only “entity.” The Rule, however, defines the term

 4   “entity” to include essentially anyone, including all health care entities. It defines “entity” as:

 5          a ‘person’ as defined in 1 U.S.C. 1; the Department; a State, political subdivision of
            any State, instrumentality of any State or political subdivision thereof; any public
 6          agency, public institution, public organization, or other public entity in any State or
            political subdivision of any State; or, as applicable, a foreign government, foreign
 7          nongovernmental organization, or intergovernmental organization . . . .
 8   84 Fed. Reg. 23,263 (Section 88.2). In turn, Section 1 of the U.S. Code defines “person” to

 9   “include corporations, companies, associations, firms, partnerships, societies, and joint stock

10   companies, as well as individuals.” In other words, HHS’s “entity” definition includes—without

11   limitation—any corporation, company, individual, government, or public agency.1 The subset of

12   corporations, companies, individuals, and public entities that also qualify as “health care entities”

13   under the Rule necessarily fall within this capacious definition of “entity.”

14           The regulatory history of the terms “entity” and “health care entity” supports this

15   conclusion. The 2019 Rule seeks to “generally reinstate” HHS’s 2008 rule.2 84 Fed. Reg. 23,179.

16   In that earlier rule, HHS subsumed the term “entity” as used in Church under the definition of

17   “health care entity” as used in Weldon and Coats-Snowe. See 73 Fed. Reg. 78,072, 78,076 (Dec.

18   19, 2008) (“[T]he Department thought it would be beneficial to provide a clear and consistent

19   definition that it would apply when implementing any of the three statutes.”); id. at 78,091

20   (Church “does not define the term ‘entity,’ and does not use the term ‘health care entity.’ In
21   keeping with the definitions in PHS Act § 245 and the Weldon Amendment, the Department

22   proposed to define ‘health care entity’ to include the specifically mentioned types of individuals

23   1
       HHS has argued that although there is no limiting principle within the definition of “entity”
24   itself, “[f]or some statutes . . . , the Applicability paragraph [of the Rule] by its own terms may
     only implicate certain types of entities or only entities receiving certain types of funding.” 84 Fed.
25   Reg. 23,170. While the Applicability paragraph concerning the Church Amendment indicates that
     it applies only to entities that receive certain funding, nothing in that paragraph limits the types of
26   entities covered. Id. at 23,264-65 (Section 88.3(a)(1)).
     2
       The 2008 rule never meaningfully went into effect. See New York v. v. U.S. Dep’t of Health &
27   Human Servs., 2019 WL 5781789, at *8–*9 (S.D.N.Y. Nov. 6, 2019). It became effective on
     January 20, 2009 without the certification requirements and was rescinded by the 2011 rule on
28   February 23, 2011. During that period, it appears it was not enforced. Id. at *8.
                                                           1
             Plaintiffs’ Response to Order re Use of Term “Entity”, Nos. 19-2405 WHA, 19-2769 WHA, 19-2916 WHA
         Case 3:19-cv-02916-WHA Document 86 Filed 11/12/19 Page 3 of 7



 1   and organizations from the two statutes, as well as other types of entities referenced in the Church

 2   Amendments.”). While the 2008 rule used identical definitions for the terms “entity” and “health

 3   care entity,” id. at 78,097, the 2019 Rule is even broader, going beyond the definitions covered by

 4   the 2008 Rule. 84 Fed. Reg. 23,179, 23,263.3

 5         Defendants may argue that the 2019 Rule attempts to limit “health care entity”—contending

 6   that it applies only to instances specific to Weldon, Coats-Snowe, and ACA Section 1553. But the

 7   2019 Rule makes clear that “health care entity” applies broadly to any circumstance in which a

 8   conscience objection may be made. Id. at 23,184 (“If the Department becomes aware that a State

 9   or local government or a health care entity may have undertaken activities that may violate any

10   statutory conscience protection…”) (emphasis added); 23,194–96 (“health care entity”

11   encompasses a non-exclusive list that may vary case-by-case).4 This renders unavailing any

12   argument by HHS that the 2019 Rule applies the term “health care entity” only to statutes that

13   include that term—namely, Weldon, Coats-Snowe, and ACA Section 1553.

14   II.   HHS’S DEFINITION OF “ENTITY” CONFLICTS WITH CHURCH
15         HHS’s definition of the term “entity” conflicts with Church. As an initial matter, the

16   language, context, and legislative history of Church establish that it was intended to apply to

17   those with a close nexus to the procedure, like doctors and nurses, as well as religious hospitals.

18   By defining entity broadly enough to sweep in countless others, HHS has contravened Congress’s

19   will. Moreover, both Coats-Snowe and Weldon define “health care entity” to include both

20   individuals and certain institutions. See 42 U.S.C. § 238n(c)(2); 132 Stat. 2981, 3118. But Church
21   carefully distinguishes between an “entity” and an “individual,” with some provisions applying to

22   entities, some applying to individuals, and some applying to both. See, e.g., 42 U.S.C. § 300a-

23   7(b) (“The receipt of any grant, contract, loan, or loan guarantee under [the covered Acts] by any

24
     3
       In 2011, HHS rescinded the 2008 definitions, stating that the 2008 Rule had “caused confusion
25   regarding the scope of the federal health care provider conscience protection statutes” and might
     “negatively affect the ability of patients to access care if interpreted broadly.” 76 Fed. Reg. at
26   9973–74; see also New York, 2019 WL 5781789, at *9. HHS’s failure even to acknowledge that
     the 2011 rule rescinded the previous definition for fear of creating confusion is arbitrary and
27   capricious. New York, 2019 WL 5781789, at *46.
     4
       See also https://www.hhs.gov/sites/default/files/final-conscience-rule-factsheet.pdf (combining
28   conscience protections of various provisions as protecting “health care entities and employees”).
                                                        2
            Plaintiffs’ Response to Order re Use of Term “Entity”, Nos. 19-2405 WHA, 19-2769 WHA, 19-2916 WHA
       Case 3:19-cv-02916-WHA Document 86 Filed 11/12/19 Page 4 of 7



 1   individual or entity does not authorize any court or any public official or other public authority to

 2   require -- (1) such individual to [take certain actions], or (2) such entity to [take certain actions]”);

 3   id. § 300a-7(c) (imposing requirements on “entit[ies]”); id. § 300a-7(d) (granting certain

 4   protections to an “individual”). It is clear from this language that the term “entity,” as used in

 5   Church, was intended to exclude individual persons. See S.E.C. v. McCarthy, 322 F.3d 650, 656

 6   (9th Cir. 2003) (“It is a well-established canon of statutory interpretation that the use of different

 7   words or terms within a statute demonstrates that Congress intended to convey a different

 8   meaning for those words.”). Therefore, the term “entity” as used in Church cannot encompass the

 9   term “health care entity” as used in either Coats-Snowe or Weldon, because the phrase as defined

10   in those provisions includes specified categories of individuals.

11   III. THE SUBSTANTIVE EXPANSION OF THE CHALLENGED DEFINITIONS REQUIRES
          VACATUR
12

13         The Rule’s expansion of the definition of “entity” is but one of numerous ways that the

14   Rule exceeds the scope of HHS’s authority, making vacatur the appropriate remedy. New York ,

15   2019 WL 5781789, at *24, *29, *66 (vacating the Rule because, inter alia, HHS lacked authority

16   to substantively alter statutory definitions). Indeed, this Court need look no further than the

17   definitions of the terms “assist in the performance,” “refer,” “healthcare entity,” and

18   “discrimination” to vacate the Rule, as those definitions go to the heart of the Rule and create a

19   new system for refusals and accommodation. Congress did not grant HHS the authority to

20   construe Church to cover such a broad range of funding recipients—imposing substantive
21   obligations and creating refusal rights and enforcement powers never contemplated in the statute.

22   New York, 2019 WL 5781789, at *29, *33, *66-67 (“With respect to the Church, Coats-Snowe,

23   and Weldon Amendments, HHS was never delegated and did not have substantive rule-making

24   authority”); Pls.’ Mot. 27-30; Pls.’ Reply 3-7. Based on these and several other independent

25   violations of the APA demonstrated by Plaintiffs, as well as the Rule’s constitutional infirmities,

26   vacatur of the Rule is warranted. New York, 2019 WL 5781789, at *67-72 (citations omitted);
27   Pls.’ Mot. 30-35, 54-55; Pls.’ Reply 3-7, 20.

28
                                                         3
             Plaintiffs’ Response to Order re Use of Term “Entity”, Nos. 19-2405 WHA, 19-2769 WHA, 19-2916 WHA
        Case 3:19-cv-02916-WHA Document 86 Filed 11/12/19 Page 5 of 7



 1   Respectfully Submitted,

 2   Dated: November 12, 2019                                 Dated: November 12, 2019
 3   XAVIER BECERRA                                           DENNIS J. HERRERA
     Attorney General of California                           City Attorney
 4   KATHLEEN BOERGERS                                        JESSE C. SMITH
     Supervising Deputy Attorney General                      RONALD P. FLYNN
 5                                                            YVONNE R. MERÉ
     /s/ Neli N. Palma                                        SARA J. EISENBERG
 6                                                            JAIME M. HULING DELAYE
     NELI N. PALMA                                            Deputy City Attorneys
 7   KARLI EISENBERG
     STEPHANIE T. YU                                          By: /s/ Sara J. Eisenberg
 8   Deputy Attorneys General
     Attorneys for Plaintiff State of California, by          SARA J. EISENBERG
 9   and through Attorney General Xavier Becerra              Deputy City Attorney
                                                             Attorneys for Plaintiff City and
10                                                           County of San Francisco
11   Dated: November 12, 2019                                 Dated: November 12, 2019
12   By: /s/ Lee H. Rubin                                     By: /s/ Mary E. Hanna-Weir
13   LEE H. RUBIN                                             JAMES R. WILLIAMS
     lrubin@mayerbrown.com                                    County Counsel
14   Mayer Brown LLP                                          GRETA S. HANSEN
     Two Palo Alto Square, Suite 300                          Chief Assistant County Counsel
15   3000 El Camino Real                                      LAURA S. TRICE
     Palo Alto, California 94306-2112                         Lead Deputy County Counsel
16   Tel: (650) 331-2000                                      MARY E. HANNA-WEIR
                                                              SUSAN P. GREENBERG
17   MIRIAM R. NEMETZ*                                        H. LUKE EDWARDS
     mnemetz@mayerbrown.com                                   Deputy County Counsels
18   NICOLE SAHARSKY*                                         mary.hanna-weir@cco.sccgov.org
     nsaharsky@mayerbrown.com                                 Office of the County Counsel,
19   ANDREW TAUBER*                                            County of Santa Clara
     Mayer Brown LLP                                          70 West Hedding Street, East Wing, 9th Floor
20   1999 K Street, Northwest                                 San José, California 95110-1770
     Washington, DC 2006-1101                                 Tel: (408) 299-5900
21   Tel: (202) 263-3000                                      Counsel for Plaintiff County of Santa Clara
     Counsel for Plaintiffs County of Santa Clara,
22   Trust Women Seattle, Los Angeles LGBT
     Center, Whitman-Walker Clinic, Inc. d/b/a
23   Whitman-Walker Health, Bradbury Sullivan
     LGBT Community Center, Center on Halsted,
24   Hartford Gyn Center, Mazzoni Center,
     Medical Students For Choice, AGLP: The
25   Association of LGBT+Psychiatrists,
     American Association of Physicians For
26   Human Rights d/b/a GLMA: Health
     Professionals Advancing LGBT Equality,
27   Colleen McNicholas, Robert Bolan, Ward
     Carpenter, Sarah Henn, and Randy Pumphrey
28
                                                         4
             Plaintiffs’ Response to Order re Use of Term “Entity”, Nos. 19-2405 WHA, 19-2769 WHA, 19-2916 WHA
       Case 3:19-cv-02916-WHA Document 86 Filed 11/12/19 Page 6 of 7



 1   Dated: November 12, 2019                               Dated: November 12, 2019

 2   By: /s/ Richard B. Katskee                             By: /s/ Jamie A. Gliksberg

 3   RICHARD B. KATSKEE*                                    JAMIE A. GLIKSBERG*
     katskee@au.org                                         jgliksberg@lambdalegal.org
 4   KENNETH D. UPTON, JR.*                                 CAMILLA B. TAYLOR*
     upton@au.org                                           ctaylor@lambdalegal.org
 5   Americans United for Separation                        Lambda Legal Defense and
      of Church and State                                    Education Fund, Inc.
 6   1310 L Street NW, Suite 200                            105 West Adams, 26th Floor
     Washington, DC 20005                                   Chicago, IL 60603-6208
 7   Tel: (202) 466-3234                                    Tel: (312) 663-4413
     Counsel for Plaintiffs Trust Women Seattle,
 8   Los Angeles LGBT Center, Whitman-Walker                OMAR GONZALEZ-PAGAN*
     Clinic, Inc. d/b/a Whitman-Walker Health,              ogonzalez-pagan@lambdalegal.org
 9   Bradbury Sullivan LGBT Community Center,               Lambda Legal Defense and
     Center on Halsted, Hartford Gyn Center,                 Education Fund, Inc.
10   Mazzoni Center, Medical Students For                   120 Wall Street, 19th Floor
     Choice, AGLP: The Association of                       New York, NY 10005-3919
11   LGBT+Psychiatrists, American Association               Tel: (212) 809-8585
     of Physicians For Human Rights d/b/a
12   GLMA: Health Professionals Advancing                   PUNEET CHEEMA*
     LGBT Equality, Colleen McNicholas, Robert              pcheema@lambdalegal.org
13   Bolan, Ward Carpenter, Sarah Henn, and                 Lambda Legal Defense and
     Randy Pumphrey                                          Education Fund, Inc.
14                                                          1776 K Street NW, 8th Floor
                                                            Washington, DC 20006
15   Dated: November 12, 2019                               Tel: (202) 804-6245, ext. 596
                                                            Counsel for Plaintiffs Trust Women Seattle,
16   By: /s/ Genevieve Scott                                Los Angeles LGBT Center, Whitman-Walker
                                                            Clinic, Inc. d/b/a Whitman-Walker Health,
17   GENEVIEVE SCOTT*                                       Bradbury Sullivan LGBT Community Center,
     gscott@reprorights.org                                 Center on Halsted, Hartford Gyn Center,
18   RABIA MUQADDAM*                                        Mazzoni Center, Medical Students For
     rmuqaddam@reprorights.org                              Choice, AGLP: The Association of
19   Center for Reproductive Rights                         LGBT+Psychiatrists, American Association
     199 Water Street, 22nd Floor                           of Physicians For Human Rights d/b/a
20   New York, NY 10038                                     GLMA: Health Professionals Advancing
     Tel: (917) 637-3605                                    LGBT Equality, Colleen McNicholas, Robert
21   Counsel for Plaintiffs Trust Women Seattle,            Bolan, Ward Carpenter, Sarah Henn, and
     Los Angeles LGBT Center, Whitman-Walker                Randy Pumphrey
22   Clinic, Inc. d/b/a Whitman-Walker Health,
     Bradbury Sullivan LGBT Community Center,
23   Center on Halsted, Hartford Gyn Center,                * Admitted pro hac vice
     Mazzoni Center, Medical Students For
24   Choice, AGLP: The Association of
     LGBT+Psychiatrists, American Association
25   of Physicians For Human Rights d/b/a
     GLMA: Health Professionals Advancing
26   LGBT Equality, Colleen McNicholas, Robert
     Bolan, Ward Carpenter, Sarah Henn, and
27   Randy Pumphrey

28
                                                        5
            Plaintiffs’ Response to Order re Use of Term “Entity”, Nos. 19-2405 WHA, 19-2769 WHA, 19-2916 WHA
       Case 3:19-cv-02916-WHA Document 86 Filed 11/12/19 Page 7 of 7




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that the foregoing was electronically filed with the Clerk of the Court for
 3   the United States District Court for the Northern District of California by using the ECF system
 4   on November 12, 2019. All participants in the case who are registered ECF users will be served
 5   by the ECF system.
 6
 7                                                                          By: /s/ Lee H. Rubin
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                Plaintiffs’ Response to Order re Use of Term “Entity”, Nos. 19-2405 WHA, 19-2769 WHA, 19-2916 WHA
